Citation Nr: 0518113	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for a lumbar spine 
disability, to include spondylosis of the lumbar spine.  

3.  Entitlement to a compensable original rating for kidney 
stones.

4.  Entitlement to an original rating greater than 10 percent 
for traumatic arthritis of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1980; he also has over fifteen years of other active 
duty service.  He retired in November 1980 with over 20 years 
of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.  

The Board remanded the case in August 2001 for further 
development.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO in 
Montgomery.  The transcript of the hearing is associated with 
the claims folder and has been reviewed.

In February 2002, a development memorandum was prepared.  In 
June 2003 and December 2003, the Board remanded the case for 
further development.  The case has since returned to the 
Board for appellate review.

As will be discussed below, the issues of entitlement to an 
increased evaluation for  kidney stones and for traumatic 
arthritis of the right shoulder will be addressed in the 
remand section of this decision and will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The preponderance of the evidence is against a finding 
that the veteran's current right knee disability is related 
to service.

3.  Service medical records show treatment for acute and 
transitory low back strain that resolved with treatment.  
There is no competent evidence of a chronic back disability 
in service and no evidence relating the veteran's spondylosis 
of the lumbar spine to his active service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2004).

2.  A chronic lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.§§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2003 and April 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the December 1998 rating decision on appeal, the 
February 1999 SOC, the June 2003 supplemental SOC (SSOC), and 
the February 2005 SSOC, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the February 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2003 and April 2004 letters contained a 
specific request that the veteran send any evidence to VA in 
his possession that pertains to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notices provided to the veteran in 2003 
and 2004 were not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2005.

With respect to the VA's duty to assist, the claims folder 
consists of evidence identified by the veteran.  The claims 
folder contains service medical records and evidence from 
various private medical providers.  The veteran was provided 
the opportunity to testify at a personal hearing in November 
2001, and he was also afforded examinations for VA purposes 
in August 1998 and September 2002 (an addendum to the last 
examination report was also prepared in January 2005).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra;  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Service Connection Claim for a Right Knee Disability

The veteran asserts that he is entitled to service connection 
for a right knee disability.  He states that, while in 
service, an ice machine fell on his right knee and leg.  The 
Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

VA medical evidence of record confirms the presence of a 
right knee disability - degenerative joint disease, thereby 
satisfying the first element of the veteran's service 
connection claim.  However, service medical records, to 
include a November 1980 separation examination, are negative 
for any right knee problems.  The Board acknowledges that, a 
couple of days following the veteran's separation 
examination, he complained of a burning sensation in his 
right leg after a box reportedly fell on it.  Nevertheless, 
there were no diagnoses or complaints related to the right 
knee (examination revealed some edema around the ankle and 
shin; assessment was hematoma of the right leg, post injury; 
and beginning cellulitis).  

The earliest post-service medical evidence showing a right 
knee problem is a May 1997 private examination report, dated 
approximately 17 years following the veteran's discharge from 
service.  (See May 13, 1997 report by Southern Bone & Joint 
Specialists).  At that time, the veteran complained of right 
knee pain that had been bothering him for " a couple of 
years."  Assessment included degenerative joint disease with 
probable medial gonarthrosis of the right knee, and possible 
degenerative meniscal tear.  An arthroscopy was recommended 
and performed in the same month.  

There is also no evidence showing a nexus between the 
veteran's current right knee disability and service.  In 
September 2002, the veteran presented for a VA examination, 
and the examiner was requested to render an opinion as to 
whether the veteran's right knee disability was related to 
service.  Following an examination of the right knee and 
review of the pertinent x-ray findings, the examiner opined 
that the veteran's right knee disability was not linked to 
service.  As requested by the Board in its December 2003 
remand, the same examiner reviewed again the entire claims 
folder which included additional private evidence received 
subsequent to the September 2002 examination.  The examiner's 
additional review of the claims folder did not alter his 
original findings or conclusions, as set out in the September 
2002 examination report.  (See January 2005 addendum).  
Consequently, the examiner failed to establish a link between 
the veteran's right knee disability and service.  The record 
does not contain medical opinions to the contrary.  

In sum, while the veteran currently has a right knee 
disability, such disability has not been medically attributed 
to an inservice event.  The preponderance of the evidence is 
against the veteran's service connection claim for a right 
knee disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Service Connection Claim for a Lumbar Spine Disability

The veteran asserts that he is entitled to service connection 
for a lumbar spine disability.  

With regard to the initial element of a service connection 
claim, the Board must determine whether a current lumbar 
spine disability exists.  In August 1998, the veteran 
presented himself for a VA examination.  X-rays of the lumbar 
spine revealed osteophytes, which were consistent with 
spondylosis of the lumbar spine.  The examiner diagnosed the 
veteran with degenerative spondylosis of the lumbar spine 
with chronic back pain.

In September 2002, the veteran underwent another VA 
examination.  X-rays revealed some osteophyte formation at 
the T-12, L-1 and L1-2 spaces.  A diagnosis pertinent to the 
lumbar spine was not provided.  There was no diagnosis of 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the lumbar spine, or any osteoarthritic 
changes.  

While the most recent VA examiner did not render a lumbar 
spine diagnosis, there are current x-ray findings of 
osteophyte formation.  Given the 1998 x-ray findings showing 
osteophyte formation consistent with spondylosis, the Board 
finds, resolving any doubt in the veteran's favor, that the 
veteran has a current lumbar spine disability.  Nevertheless, 
there is no evidence of a chronic lumbar spine disability in 
service.  Service medical records show that the veteran 
experienced an acute episode of low back strain while in 
service (in July 1965) and that such strain was acute and 
transitory and resolved without residual disability.  
Separation examination in November 1980 was negative for any 
complaints, treatment, or diagnoses related to the back.  The 
earliest post-service evidence of a lumbar spine disability 
was the August 1998 VA examination report discussed above, 
dated approximately 18 years following service.  

Finally, there is no evidence of a nexus between the 
veteran's back disability and service.  In fact, the examiner 
who conducted the September 2002 VA examination and provided 
the January 2005 addendum, reviewed the entire claims folder 
and concluded that the evidence of record failed to relate 
the veteran's back complaints to service.  The Board also 
notes that the record does not contain a medical opinion to 
the contrary.

As the preponderance of the evidence is against the claim for 
service connection for a lumbar spine disability, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Although the veteran believes that his current right knee 
disability and lumbar spine disability are attributable to 
his period of active service, his opinions as to medical 
matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for a lumbar spine 
disability, to include spondylosis, is denied.



REMAND

In the December 1998 rating decision, the RO also, in 
pertinent part, granted service connection for kidney stones, 
assigning a noncompensable evaluation; and granted service 
connection for traumatic arthritis of the right shoulder, 
assigning a 10 percent evaluation.  According to the 
veteran's VA Form-9 dated in June 1999, he expressed a desire 
to appeal the evaluations assigned to his right shoulder and 
kidney stone disabilities.  The Board considers this 
statement to be a notice of disagreement as to such issues, 
and on review, the claims folder does not contain a SOC 
pertinent to these issues.  Pursuant to Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), a remand is in order so that a 
SOC addressing these issues can be furnished.

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for 
further action:

The veteran and his representative should 
be issued a SOC on the issues of 
entitlement to a compensable evaluation 
for kidney stones, and entitlement to an 
evaluation in excess of 10 percent for 
traumatic arthritis of the right 
shoulder.  The veteran should be provided 
all appropriate laws and regulations 
pertinent to these issues and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal of these 
issues.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


